Citation Nr: 9920328	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-40 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a 
residual scar of the right hand.  

2. Entitlement to service connection for a heart disorder.  

3. Entitlement to service connection for bilateral pes 
planus.  

4. Entitlement to service connection for substance abuse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel  


INTRODUCTION

The veteran had active military service from January 1976 to 
July 1988.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a March 1995 rating decision, 
in which the RO granted the veteran a noncompensable 
disability rating for a residual scar of the right hand, and 
denied his claims of service connection for a heart disorder 
and bilateral pes planus.  The veteran filed an NOD in April 
1995, and the RO issued an SOC in May 1995.  In June 1995, 
the RO increased the veteran's disability rating for a 
residual scar of the right hand to 10 percent, with an 
effective date from November 1994.  In November 1995, the 
veteran filed a substantive appeal.  The RO issued a 
supplemental statement of the case (SSOC) in September 1998.  

The Board notes that the issue of service connection for 
substance abuse is addressed in the Remand section of this 
decision.  




FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.  

2. Upon VA examination in March 1998, the veteran's right 
hand exhibited three well healed scars, with the first 
metacarpal phalangeal joint tender to palpation; there was 
no muscle atrophy or swelling of the right hand, and 
function and range of motion were within normal limits.  
Examination has not demonstrated either favorable or 
unfavorable ankylosis of the right thumb or index finger. 

3. During a separation medical examination in March 1988, a 
chest X-ray revealed the veteran to have an enlarged 
heart.  

4. Post-service medical records, dated in December 1995 and 
March 1996, note that the veteran suffered from 
interventricular conduction deficit and congestive heart 
failure, respectively.  

5. Pes planus was noted upon entry into active service, there 
was one episode of treatment for pain in the balls of the 
feet, and no complaints or findings referable to pes 
planus were reported at separation from service.

6. The veteran's contention that his heart disorder and 
bilateral pes planus had their onset in service, or were 
aggravated by service, is not supported by any medical 
evidence that would render the claims for service 
connection for those disabilities plausible under the law.  


CONCLUSIONS OF LAW

1. The schedular criteria for an increased rating for a scar 
of the right hand are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.118, Diagnostic Codes 7805, 5224, and 5225 
(1998).  

2. The veteran has not submitted a well-grounded claim of 
service connection for either a heart disorder or 
bilateral pes planus.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he suffered lacerations to his right hand in September 
1978 and October 1983.  He also was diagnosed with flat feet 
during an enlistment medical examination in December 1975.  
In January 1977, the veteran sought treatment for pain in the 
balls of both his feet.  The examiner's diagnosis included 
pes planus and tinea pedis, and the treatment plan called for 
the use of arch supports.  A progress note, later that month, 
noted the veteran's report that the arch supports had helped.  
During a separation medical examination in March 1988, no 
complaints or findings with respect to pes planus were 
reported.  

Also during his separation medical examination, the veteran 
underwent a chest
X-ray.  A radiographic study on March 1, 1988, revealed a 
slightly enlarged transverse diameter of the heart, but 
otherwise the cardiovascular and mediastinal structures were 
reported as normal.  The examiner's impression was 
questionable cardiac disease.  On March 18, 1988, an 
additional chest X-ray revealed the cardiac silhouette as 
prominent, with a possible minimal amount of cardiac 
enlargement.  The examiner's impression was of prominent 
cardiac size, and it was noted that further evaluation was 
needed to rule out minimal cardiac enlargement.  

Thereafter, in November 1994, the veteran submitted a VA Form 
21-526 (Veteran's Application for Compensation or Pension) to 
the RO, filing claims of service connection for his right 
hand, feet, and heart.  In January 1995, the RO received a VA 
Medical Center (VAMC) at Lyons hospital discharge summary, 
dated from October 1994 to November 1994, in which it was 
noted that the veteran had a history of an enlarged heart.  

In May 1995, the veteran underwent a medical examination of 
his right hand for VA purposes.  The examiner noted that the 
veteran was right-handed and documented the veteran's 
reported history of putting his hand through a pane glass 
window while in service.  The veteran stated that he had 
suffered a laceration to the dorsal aspect of the right hand 
in the region of the first web space, and that the laceration 
had been simply sutured following the injury.  His current 
complaints consisted of chronic throbbing discomfort in the 
region of the laceration in the first web space, as well as 
occasional cramping of the right hand.  Upon clinical 
evaluation, the examiner noted a number of scars on the 
veteran's right hand, and found the hand to be somewhat 
sensitive to touch directly adjacent to the scar along the 
web space.  Range of motion of the wrist, each of the 
fingers, and the hand was within normal limits.  The 
examiner's diagnosis was of laceration injury to the right 
hand causing mild chronic pain, but with no true evidence of 
functional impairment of the hand in terms of range of motion 
or strength.  The examiner also noted that, with prolonged 
activity, the veteran did experience discomfort in the hand.  

In April 1997, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) to the RO, dated in March 
1997, in which he noted, in particular, that his right hand 
was painful during inclement weather or when used for an 
extended period, that he had suffered from an enlarged heart 
in service, and that his feet were painful on prolonged 
standing or walking.  

In July 1997, the RO received VAMC East Orange treatment 
records, dated from November 1994 to July 1996.  In 
particular, the veteran was noted in March 1996 to have 
suffered from congestive heart failure.  Thereafter, the RO 
received a VAMC Lyons hospital discharge summary, dated in 
December 1995.  The discharge summary noted that an EKG 
(electrocardiogram) performed on the veteran had revealed an 
intraventricular block and possible inferior ischemia.  

In March 1998, the veteran's right hand was again medically 
examined for VA purposes.  The examiner noted the veteran's 
reported medical history, and his complaints of his right 
hand aching in bad weather and that he was unable to pick up 
heavy objects.  Upon clinical evaluation, the right hand 
exhibited three well-healed scars: a 6-cm scar on the dorsal 
aspect of the first space; a 4-cm scar on the right thumb, 
first metacarpal phalangeal joint; and a 4-cm scar overlying 
the second metacarpal phalangeal joint.  In addition, the 
right first metacarpal phalangeal joint was tender to 
palpation, although there was no muscle atrophy or swelling, 
and all functions and range of motion of the right hand and 
fingers were within normal limits.  An associated X-ray of 
the right hand was normal.  The examiner's diagnosis was of 
scars, as well as post-traumatic arthritis of the right hand.  

II.  Analysis

Increased Rating

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based on the 
veteran's assertion that his service-connected scar of the 
right hand is more severe then previously evaluated.  See 
Arms v. West, 12 Vet.App. 188, 200 (1999), citing Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1998).  A grant of a higher 
rating which is less than the maximum rating available does 
not abrogate the pending appeal in an increased rating case.  
AB v. Brown, 6 Vet.App. 35 (1993); Shipwash v. Brown, 8 
Vet.App. 218, 224 (1995).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) recently addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a later claim 
for an increased rating.  See Fenderson v. West, 12 Vet.App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, supra, as to the primary importance of 
the present level of disability, was not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based upon the facts found - a practice known as 
assigning "staged" ratings.  

The RO has assigned a 10 percent evaluation for the veteran's 
service-connected scar of the right hand in accordance with 
the criteria set forth in the VA Schedule for Rating 
Disabilities.  In doing so, specific consideration was given 
to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805.  Under this 
provision, scars may be evaluated on the basis of any related 
limitation of function of the body part which they effect.  
Other diagnostic codes are also available for rating scars, 
but in this instance, consideration of such codes would not 
be beneficial to the veteran's claim, since they are either 
not applicable or do not allow for a rating in excess of 10 
percent.  

In evaluating limitation of function, with consideration of 
the location of the laceration in the web space between the 
thumb and index finger, the Board has considered both DCs 
5224 and 5225, pertinent to ankylosis of the thumb and index 
finger.  Under DC 5224, a 20 percent and 10 percent 
evaluation are warranted for unfavorable and favorable 
ankylosis of the thumb, respectively.  Under DC 5225, a 10 
percent evaluation is warranted for unfavorable and favorable 
ankylosis of the index finger.  In classifying the severity 
of ankylosis (favorable vs. unfavorable), and limitation of 
motion of single digits and combinations of digits, the 
following rules apply:  (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cm) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  (See note 
immediately preceding DCs 5220-5255).

After reviewing the history of the veteran's right hand 
laceration injury, as well as the current symptoms as 
reported by the veteran and the findings made on VA 
examination, the Board finds that the currently assigned 10 
percent disability rating is appropriate.  In reaching this 
conclusion, we note that, during his most recent VA medical 
examination, the veteran complained of his right hand aching 
in bad weather, and that he was unable to pick up heavy 
objects.  Objective findings noted three well-healed scars of 
the right hand, and the right first metacarpal phalangeal 
joint was tender to palpation.  In addition, the veteran's 
right hand and fingers exhibited no muscle atrophy or 
swelling, and all function and range of motion was within 
normal limits.  An associated X-ray of the right hand was 
normal.  The examiner's diagnosis was scars, as well as post-
traumatic arthritis of the right hand.  

The Board thus finds that, given the lack of objective 
evidence reflecting functional loss or decreased range of 
motion, the veteran has not demonstrated either favorable or 
unfavorable ankylosis of the right thumb or index finger.  38 
C.F.R. § 4.118, DCs 5224 and 5225.

We have also considered other provisions which might 
conceivably provide for a favorable decision in this case, 
including the provisions of 38 C.F.R. §§ 4.40, 4.45 as they 
relate to pain and any resulting functional impairment due to 
pain.  The decision of the U.S. Court of Appeals for Veterans 
Claims in DeLuca v. Brown, 8 Vet.App. 202 (1995), emphasized 
that the Board must consider whether a higher evaluation is 
in order based upon a greater limitation of motion due to 
pain on use, including during flare-ups.  In this regard, we 
find the veteran's complaints of pain on extended use and 
tenderness in the right first metacarpal phalangeal joint 
adequately compensated by the 10 percent rating, with 
consideration of sections 4.40 and 4.45, given the lack of 
any additional objective medical findings.  Moreover, even 
considering his description of occasional cramping in the 
hand, aching in bad weather, and inability to pick up heavy 
objects, we believe those types of flare-ups do not raise the 
overall level of disability beyond the currently assigned 10 
percent evaluation.

Finally, we further note that, in view of the Court's holding 
in Fenderson, supra, the Board has considered whether the 
veteran was entitled to a "staged" rating for his service-
connected scar of the right hand, as the Court indicated can 
be done in this type of case.  We find that, at no time since 
the veteran filed his claim for service connection, has his 
right hand scar been more disabling than as currently rated 
under this decision.  

Thus, while we appreciate the veteran's sincere belief in the 
merits of his claim, his contentions and the findings of 
record do not support a finding that the scar from a 
laceration of his right hand results in pain and functional 
loss in excess of the 10 percent disability rating currently 
assigned under DC 7805.  

In reaching its decision on this issue, the Board has 
considered the complete history of the disability in question 
and the nature of the original injury, as well as any current 
clinical manifestations and the effect the disability may 
have on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  Furthermore, the Board finds in this 
case the evidence does not present an unusual disability 
picture so as to render impractical the application of the 
regular schedular standard and warrant consideration for 
referral for an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (such ratings may be authorized by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service).  For example, the disability has not 
caused marked interference with employment or necessitated 
frequent hospitalization.  The veteran has not indicated an 
inability to complete tasks or that he has been absent from 
work because of this disability.  See Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995), and Floyd v. Brown, 9 Vet.App. 94-
96 (1996).  
Service Connection

As with the claim for increased rating, above, the Board's 
threshold question as to service connection must be whether 
the veteran has presented well-grounded claims.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claims must fail and there is no 
further duty to assist in their development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet.App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet.App. 228, 231 (1991).

The Court has further stated that "temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to the 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet.App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet.App. 474, 479 
(1997). 

A veteran shall be granted service connection for 
endocarditis (this term covers all forms of valvular heart 
disease) or myocarditis, although not otherwise established 
as incurred in service, if either disease is manifested to a 
compensable degree within one year following service.  See 
38 C.F.R. §§ 3.307, 3.309 (1998).

Following a review of the evidence of record, the Board finds 
the veteran has not submitted well-grounded claims of service 
connection for a heart disorder or for aggravation of his 
bilateral pes planus.  In reaching this conclusion, the Board 
notes, with respect to the claim for a heart disorder, that 
the veteran was found at separation to have an enlarged 
heart, following radiographic studies of his chest.  
Otherwise, no specific medical diagnoses was made with 
respect to any cardiac abnormality or disease.  Post-service 
medical records do not reflect treatment for an enlarged 
heart, but do reflect that, in 1995, the veteran was 
diagnosed with an interventricular conduction deficit.  In 
1996, he was also noted to have suffered from congestive 
heart failure.  

The Board thus concludes, given the lack of medical opinion 
evidence relating any of the veteran's post-service cardiac 
disorders to his enlarged heart, or to service in general, 
that the veteran has not satisfied the threshold requirement 
for a well-grounded claim as set forth by the Court in 
Caluza, above.  Indeed, he complained of no symptoms in 
service, and the only indication of possible cardiac 
abnormality was noted on X-rays at the separation 
examination.  See Clyburn v. West, 12 Vet. App. 296, 302 
(1999), holding that "[t]he lack of a competent medical 
opinion correlating the symptoms he suffered in-service to 
his current diagnosis is fatal to [the veteran's] 
presentation of a well-grounded claim on this theory."  We 
find that the veteran has not presented medical evidence 
relating the in-service finding of an enlarged heart to any 
of his post-service heart problems.  Although the veteran is 
competent to testify to any symptoms he has experienced since 
active service, he is not competent to testify to the fact 
that what he experienced in service and since service are the 
same or related disorders.  

Furthermore, the Board also notes that there has been no 
medical diagnosis of endocarditis or myocarditis during 
service or within the one-year presumptive period following 
service.  Therefore, the veteran does not establish service 
connection for either of these heart disorders under sections 
3.307 and 3.309.  

We are also mindful that the U.S. Court of Appeals for 
Veterans Claims has held that a disorder suffered in service 
will be determined to be chronic, under 38 C.F.R. § 3.303(b), 
when there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, the veteran has 
submitted no medical evidence of post-service medical 
treatment for an enlarged heart, nor has a competent medical 
opinion of record linked the finding of an enlarged heart in 
service to the veteran's post-service cardiac problems.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  In this instance, as noted above, there 
is lack of medical evidence reflecting post-service treatment 
or diagnosis for an enlarged heart.  Furthermore, no medical 
opinion relates post-service diagnoses for interventricular 
conduction deficit and congestive heart failure to the 
veteran's enlarged heart noted at separation.  Therefore, 
continuity of symptomatology has not been demonstrated.  

Thus, the Board finds that, given the service finding of an 
enlarged heart at separation, no post-service diagnosis or 
treatment for an enlarged heart or disability resulting 
therefrom, or medical opinion evidence relating the veteran's 
post-service cardiac abnormalities to his enlarged heart in 
service, the veteran has not met the initial burden of 
presenting evidence of a well-grounded claim for service 
connection for a heart disorder, under the applicable law as 
interpreted in the Caluza and Savage precedents.  See also 
Rose v. West, 11 Vet.App. 169, 171-72 (1998), emphasizing 
that section 3.303(b) provides an alternative method of 
establishing service connection but does not override the 
analysis set forth in Caluza and Epps, supra.  

With respect to the veteran's claim for bilateral pes planus, 
we are cognizant that the U.S. Court of Appeals for Veterans 
Claims recently held that the presumption of soundness upon 
entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet.App. 345, 348 (1998).  In 
particular, the Report of Medical Examination associated with 
the veteran's enlistment physical in December 1975 noted that 
the veteran suffered from flat feet (pes planus).  Thus, the 
Board finds the presumption of soundness has been rebutted, 
and that the veteran's pes planus existed prior to service.  
In light of the conclusion that the presumption of soundness 
is rebutted, the next question becomes whether the veteran's 
pes planus worsened, or became aggravated, during service.  
As noted above, there must be a showing that the veteran's 
underlying condition, as contrasted to the symptoms, 
increased in severity.

Following a review of the evidence, the Board is of the 
opinion that the veteran's pes planus was not aggravated by 
service.  In reaching this conclusion, we note that the 
veteran was treated in January 1977 for pain in the balls of 
both his feet.  The examiner's diagnosis was pes planus and 
the veteran instructed to use arch supports.  A treatment 
note, later that month, noted the veteran's report that the 
arch supports had helped.  No other complaints for foot pain 
were noted, and at separation no complaints or findings with 
respect to pes planus were reported.  While, after service, 
the veteran has complained of pain in both his feet, he has 
not submitted any evidence of treatment for pes planus.  
Therefore, we find a lack of medical evidence indicating that 
the veteran's pre-service pes planus worsened as a result of 
service.  There has been no medical opinion or other 
competent evidence submitted reflecting that the underlying 
pes planus disorder, as contrasted to the symptoms, worsened.  
See Gahman v. West, ___ Vet.App. ___, No. 96-1303, slip op. 
at 10
(June 4, 1999), to the effect that the presumption of 
aggravation does not apply where the pre-service disorder did 
not increase in severity during service.

The veteran has been very specific in asserting that he 
suffers from a heart disorder and an aggravation of his pes 
planus, and that the disorders were incurred during active 
military service.  However, with all due respect for his 
opinion as to the nature and etiology of his medical 
condition, the veteran has not submitted any medical evidence 
to support this contention.  See Bostain v. West, 11 Vet.App. 
124, 127 (1998), citing Espiritu, supra (to the effect that 
"lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus").  While the 
Board does not doubt the sincerity of the veteran's 
contentions in this regard, and his belief that he suffers 
from a service-related heart disorder, and that his pre-
existing pes planus was aggravated during service, our 
decision must be based on competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the veteran 
suffers from service-related disabilities.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998); Rabideau 
v. Derwinski, Montgomery v. Brown, both supra.

In addition, as noted above, the veteran does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony, however strongly felt 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, supra.  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for service connection for heart disorder and 
aggravation of his pes planus, regardless of the fact that he 
currently is not shown to be suffering from disabilities that 
are service-connected.  Such evidence would need to show, 
through competent medical evidence, that a current disability 
exists, and that it "resulted from a disease or injury which 
was incurred in or aggravated by service."  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau, Montgomery, supra.

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for a heart disorder, and pes planus, by 
aggravation, must be denied.  See Epps v. Gober, supra.


ORDER

1. Entitlement to a rating in excess of 10 percent for a scar 
of the right hand is denied.  

2. Entitlement to service connection for a heart disorder is 
denied.  

3. Entitlement to service connection for pes planus is 
denied.  



REMAND

With respect to the veteran's claim of service connection for 
substance abuse, the Board observes that legal authority 
specifically prohibits compensation payments for disability 
due to the abuse of alcohol or drugs, on either a direct or 
secondary basis.  38 U.S.C.A. §§ 105(a), 1110; VAOPGCPREC 2-
97 (Jan. 16, 1997).  Nevertheless, as held by the Court in 
Barela v. West, 11 Vet.App. 280, 283 (1998), a prohibition of 
payment of compensation for disability due to alcohol or drug 
abuse does not bar an award of service connection, since 
compensation is but one of the potential title 38 benefits 
which could flow from a determination that a disability is 
service-connected.  See also VAOPGCPREC 2-98 (Feb. 10, 1998).

In this regard, we are cognizant that it appears the veteran 
was administratively separated from service for misconduct 
associated with drug abuse, and that his discharge was 
characterized as being under honorable conditions.  The 
veteran's claims file does not contain any record of his 
administrative separation proceedings, or other information 
associated with his service personnel file.  A review of the 
service medical records does not reflect treatment for 
alcohol or polysubstance abuse.  Post-service medical 
evidence reflects that the veteran was hospitalized and 
treated for alcohol dependence and polysubstance abuse in 
October 1994, December 1995, and July 1996, and he has 
claimed treatment for a drug abuse problem since discharge 
from service.  

Given that the veteran was discharged from service for 
misconduct associated with drug abuse, and that review of his 
personnel file might possibly reveal additional military 
action taken against him for abuse of drugs as well as shed 
light upon the extensiveness of his problem, if any, during 
service, the Board concludes that the veteran's personnel 
records should be obtained and reviewed before it reaches a 
final determination as to this claim.  In particular, the 
veteran's official military personnel fiche (OMPF) should be 
acquired, and/or his service personnel file, along with 
records associated with his administrative separation 
proceedings. 

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
claim for service connection for substance abuse is REMANDED 
to the RO for the following action:  

1.  The RO should obtain the names and addresses 
of all medical care providers (VA or non-VA), if 
any, who have treated the veteran for substance 
abuse since January 1997.  The RO should request 
that the veteran furnish signed authorizations for 
release to the VA of private medical records in 
connection with each non-VA source identified.  
The RO should attempt to obtain any such private 
treatment records and any additional VA medical 
records not already on file, which may exist, and 
incorporate them into the claims folder.

2.  The RO should contact and attempt to procure 
from the National Personnel Records Center (NPRC), 
or other repository of military records as 
appropriate, the veteran's official military 
personnel fiche, or, in lieu thereof, his complete 
personnel records file, to include his 
administrative separation proceedings.  A record 
should be made of the results of any such 
searches.

3.  The RO should contact the veteran and advise 
him that he may submit alternate evidence to 
support his contentions that the disability for 
which he is seeking service connection, substance 
abuse, was incurred during his active duty 
service.  This evidence may include statements 
from service medical personnel, statements or 
affidavits from former service comrades, 
employment physical examinations, letters written 
during service, etc.

4.  On completion of the development of the record 
requested by the Board, and any other development 
deemed appropriate by the RO, the RO should again 
consider the veteran's claim.  If action taken on 
the merits of the claim remains adverse to the 
veteran, he should be furnished a supplemental SOC 
concerning all evidence added to the record since 
the September 1998 supplemental SOC, and he should 
be given an opportunity to respond.  The case 
should then be returned to the Board for further 
appellate consideration, if otherwise in order.


By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  He 
may, however, furnish additional evidence and argument while 
the case is in remand status.  Quarles v. Derwinski, 
3 Vet.App. 129, 141 (1992); Booth v. Brown, 8 Vet.App. 109 
(1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

